Callahan, J.,
dissenting. I agree with Judge Bieluch’s dissenting opinion in Park City Hospital v. Commission on Hospitals & Health Care, 14 Conn. App. 413, 420-25, 542 A.2d 326 (1988). The hearing on the plaintiff’s application for a stay of the commission’s action was neither the time nor the place to determine definitively the question of aggrievement. Aggrievement could and should have been considered by the trial court when balancing the equities to determine whether it would grant the plaintiff’s application for a stay. It was, however, procedurally incorrect and fundamentally unfair to dismiss the plaintiff’s appeal for failure to prove aggrievement at this stage of the proceedings.